SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials THE CLOROX COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Notice of 2011 Annual Meeting, Proxy Statement and Annual Financial Statements Annual Meeting of Stockholders [●], 2011 [●], 2011 Dear Clorox Stockholders: It is my great pleasure to invite you to Clorox’s 2011 Annual Meeting of Stockholders. The Annual Meeting will be held on [●], [●], 2011, at [●] Pacific time, at [●]. Details regarding admission to the Annual Meeting and the business to be conducted are more fully described in the accompanying Notice of 2011 Annual Meeting of Stockholders and Proxy Statement. Your board of directors (“Board”) is recommending a highly qualified, experienced and diverse slate of nominees for election at the 2011 Annual Meeting. Your management team and Board are excited about Clorox and about continuing to create superior value for investors. At the Annual Meeting, you will be asked to elect the ten directors named in the accompanying Proxy Statement and to vote on several other proposals more fully described in the accompanying Notice of 2011 Annual Meeting of Stockholders and Proxy Statement. We hope you will be able to attend the Annual Meeting, but if you cannot do so it is important that your shares be represented. Your vote is very important to Clorox. We urge you to read the accompanying Proxy Statement carefully, and to use the Company’s WHITE proxy card to vote for the Board’s nominees and in accordance with the Board’s recommendations on the other proposals, as soon as possible. You may vote your shares by signing, dating and returning the enclosed WHITE proxy card in the postage-paid envelope provided, whether or not you plan to attend the Annual Meeting. For your convenience, you may also vote your shares by telephone and via the Internet by following the instructions on the enclosed WHITE proxy card. As you may know, High River Limited Partnership and certain of its affiliated entities led by Carl C. Icahn (the “Icahn Group”) have stated their intention to propose eleven director nominees for election at the Annual Meeting. Your Nominating and Governance Committee and Board have carefully reviewed the Icahn Group’s candidates, and we urge you to vote only for your Board’s proposed nominees by using the enclosed WHITE proxy card and not to sign or return or vote any proxy card sent to you by the Icahn Group. If you vote using a proxy card sent to you by the Icahn Group, you can subsequently revoke it by signing, dating and returning the enclosed WHITE proxy card in the postage-paid envelope provided, or by voting by telephone or via the Internet. Only your last-dated proxy will count, and any proxy may be revoked at any time prior to its exercise at the Annual Meeting as described in this proxy statement. Thank you for your continued support. If you have any questions, please contact Innisfree M&A Incorporated, our proxy solicitor assisting us in connection with the Annual Meeting. Stockholders may call toll-free at (877) 825-8730. Banks and brokers may call collect at (212) 750-5833. Sincerely, Donald R. Knauss Chairman of the Board and Chief Executive Officer 2 PRELIMINARY PROXY STATEMENT DATED [●], 2011, SUBJECT TO COMPLETION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON [●], 2011 The 2011 Annual Meeting of Stockholders (the “Annual Meeting”) of The Clorox Company, a Delaware corporation (“Clorox” or the “Company”), will be held at [●], Pacific time on [●], [●], 2011, at [●], for the following purposes: 1. To elect ten directors to serve until the 2011 Annual Meeting; 2. To conduct an advisory vote on the compensation of the Company’s named executive officers; 3. To conduct an advisory vote on the frequency of future advisory votes on the compensation of the Company’s named executive officers; 4. To ratify the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2012; 5. To consider and act upon one stockholder proposal if properly presented at the Annual Meeting; and 6. To consider and act upon such other business as may properly come before the Annual Meeting or any adjournment thereof. The board of directors (the “Board”) has fixed the close of business on [●], 2011, as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment thereof. A list of such stockholders will be available at the Annual Meeting and during the 10 days prior to the Annual Meeting at the office of the Secretary of the Company at 1221 Broadway, Oakland, CA 94612-1888. Please note that High River Limited Partnership and certain of its affiliated entities led by Carl C. Icahn (the “Icahn Group”) have stated their intention to propose eleven alternative director nominees for election at the Annual Meeting. We urge you to vote for the nominees proposed by the Board by using the enclosed WHITE proxy card and not to sign or return or vote any proxy card sent to you by the Icahn Group. If you have already voted using a proxy card sent to you by the Icahn Group, you can revoke it by voting the enclosed WHITE proxy card by telephone or via the Internet, or by signing, dating and returning the WHITE proxy card in the postage-paid envelope provided. Only your last-dated proxy will count — any proxy may be revoked at any time prior to its exercise at the Annual Meeting as described in this proxy statement. Only record holders and people holding proxies from record holders of Clorox common stock as of the record date may attend the Annual Meeting. If you plan to attend the Annual Meeting and your shares are registered in your name, you must bring a current form of government-issued photo identification to the Annual Meeting. If your shares are held in the name of a broker, trust, bank or other nominee, you must provide proof that you owned Clorox common stock on the record date, as well as a current form of government-issued photo identification. Please see the “Attending the Annual Meeting” section of the proxy statement for more information. YOUR VOTE IS VERY IMPORTANT. EVEN IF YOU PLAN TO ATTEND THE ANNUAL MEETING, WE HOPE THAT YOU WILL READ THE PROXY STATEMENT AND VOTE YOUR PROXY BY SIGNING, DATING AND RETURNING THE ENCLOSED WHITE PROXY CARD OR BY VOTING OVER THE TELEPHONE OR VIA THE INTERNET. By Order of the Board of Directors Angela C. Hilt Vice President – Corporate Secretary & Associate General Counsel [●], 2011 3 YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY OR HOW FEW SHARES YOU OWN If you have questions about how to vote your shares, or need additional assistance, please contact Innisfree M&A Incorporated, who is assisting us in the solicitation of proxies: 501 Madison Avenue, 20th Floor New York, New York 10022 Stockholders may call toll-free at (877) 825-8730 Banks and brokers may call collect at (212) 750-5833 IMPORTANT We urge you NOT to sign the proxy card sent to you by the Icahn Group, which has notified us it intends to put forth its own slate. If you have already signed the Icahn Group’s proxy card, you have every legal right to change your vote by using the enclosed WHITE proxy card to vote TODAY — by telephone, by Internet, or by signing, dating and returning the WHITE proxy card in the postage-paid envelope provided. 4 THE CLOROX COMPANY 1221 BROADWAY OAKLAND, CA 94612-1888 TABLE OF CONTENTS INFORMATION ABOUT THE MEETING AND VOTING 7 PROPOSAL 1: ELECTION OF DIRECTORS 12 Board of Directors’ Recommendation 12 Vote Required 12 DIRECTOR INDEPENDENCE AND ORGANIZATION OF THE BOARD OF DIRECTORS 19 Standing Committees 19 Evaluation of Qualifications and Experience 20 Diversity 20 Board Committee and Meeting Attendance 20 Annual Meeting Attendance of Directors 21 The Clorox Company Governance Guidelines and Director Independence 21 Director Independence Determination 22 Related Party Transaction Policies and Procedures 22 Code of Conduct 22 Board of Directors Leadership Structure 23 The Board of Directors’ Role in Risk Management Oversight 23 Executive Sessions 24 BENEFICIAL OWNERSHIP OF VOTING SECURITIES 24 EQUITY COMPENSATION PLAN INFORMATION 26 COMPENSATION DISCUSSION AND ANALYSIS 27 DIRECTOR COMPENSATION 71 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 73 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 73 PROPOSAL 2: ADVISORY VOTE ON EXECUTIVE COMPENSATION 73 Board of Directors’ Recommendation 73 Vote Required 74 PROPOSAL 3: ADVISORY VOTE ON THE FREQUENCY OF THE SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION 74 Board of Directors’ Recommendation 74 Vote Required 74 PROPOSAL 4: RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 74 Board of Directors’ Recommendation 75 Vote Required 75 AUDIT COMMITTEE REPORT 75 PROPOSAL 5: STOCKHOLDER PROPOSAL 76 Stockholder Proposal and Supporting Statement 76 Board of Directors’ Statement in Opposition 77 Board of Directors’ Recommendation 78 Vote Required 78 5 OTHER INFORMATION 78 Annual Report, Financial Statements and Form 10-K 78 Director Communications 78 SOLICITATION OF PROXIES 79 STOCKHOLDER PROPOSALS FOR THE 2 79 HOUSEHOLDING 79 ATTENDING THE ANNUAL MEETING 80 APPENDIX A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND OTHER SELECTED FINANCIAL INFORMATION APPENDIX B INFORMATION CONCERNING PARTICIPANTS IN THE COMPANY’S SOLICITATION OF PROXIES 6 THE CLOROX COMPANY 1221 Broadway
